DETAILED ACTION

Response to amendments

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 11/29/2021 after the non-final rejection of 09/02/2021. In this submission, the Applicants have amended claim 5, while no claims were added or cancelled. Thus, claims 1-5 are currently pending for reconsideration by the Examiner and are examined below. The rejection under 35 U.S.C. 101 is withdrawn in light of the corrective amendments to claim 5.

				     Response to arguments

2.	The Applicants arguments have been fully considered but are unpersuasive for at least the reasons outlined below:  

	The Applicants argue that Examiner quoted prior art reference Mohammad (U.S. Patent Application Publication # 2018/0190282 A1) does not teach localizing speech of an answer at a position associated with the answer in the vehicle as outlined in claim 1.

Mohammed. Applicants instead argue that “particular in-vehicle zone that has no relation to a position associated with an answer”, without any further explanation. Without such further exposition on this point, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner also argues that the localizing of answers in Mohammed as shown in figures 1-4, is clearly associated with a position associated with the answer as an answer recipient (individual occupant of the vehicle) occupies the zone wherein the answer is localized. The Applicants have not raised any other arguments with regards to remaining claims and hence they too are deemed addressed by the discussion above. The prior art rejections are therefore sustained. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Mohammad (U.S. Patent Application Publication # 2018/0190282 A1).

With regards to claim 1, Mohammad teaches a question answering device comprising a reception unit configured to receive speech which is uttered in a vehicle (Para 4 and figures 1-3, teach spoken commands received inside a vehicle via a microphone);

a generation unit configured to generate a character string which is indicated by the speech based on speech recognition (Para 63 and figures 1-3, teach use of 

a first acquisition unit configured to acquire an answer to a question indicated by the character string (Para 67 and figures 1-3, teach otherwise provide auditory responses to the spoken command input. Para 26, teaches that the vehicle control system may also control the functional units in response to the spoken commands received at the microphone within the vehicle);

a second acquisition unit configured to acquire control information for localizing speech of the answer at a position associated with the answer in the vehicle (Para 67 and figures 1-3, further teach that the processing circuitry 12 may focus the sound in a localized fashion within one of the in-vehicle zones 30-36, or towards any particular e.g., predetermined, direction. The processing circuitry 12 may send multiple sound beams in different directions within the cabin of the vehicle 10. In some instances, in which the vehicle 10 is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry 12 may implement one or more of the above-described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin of the vehicle 10 uninterrupted);

Para 67 and figures 1-3, teach otherwise provide auditory responses to the spoken command input. Para 26, teaches that the vehicle control system may also control the functional units in response to the spoken commands received at the microphone within the vehicle).

With regards to claim 4, this is a method claim for the corresponding apparatus claim 1. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 4 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

With regards to claim 5, this is a computer program claim for the corresponding apparatus claim 1. These two claims are related as computer program and apparatus of using the same, with each claimed system element's function corresponding to the claimed computer program step. Accordingly, claim 5 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

With regards to claim 2, Mohammad teaches the question answering device according to claim 1, wherein the second acquisition unit is configured to acquire the control information when the question is a question about any position in the vehicle (Para 4 and figures 1-3, teach that spoken commands could pertain to 

With regards to claim 3, Mohammad teaches the question answering device according to claim 1, wherein the output unit is configured to output a command to light up an indicator corresponding to a position associated with the answer (Paragraphs 36-39 and figures 1-3, teach that spoken commands could pertain to operate various displays located in various positions and zones throughout the vehicle including personal user or passenger facing displays).

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Beiermeister (U.S. Patent Application Publication # 2004/0267534 A1), Nelissen (U.S. Patent # 8190438 B1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)